Citation Nr: 0030586
Decision Date: 11/22/00	Archive Date: 12/28/00

DOCKET NO. 94-24 633               DATE NOV 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss
prior to March 7, 1996.

2. Entitlement to a rating in excess of 10 percent for bilateral
hearing loss since March 7, 1996.

REPRESENTATION 

Appellant represented by: Military Order of the Purple Heart 

ATTORNEY FOR THE BOARD 

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from April 1955 to September
1965, and from July 1968 to September 1977. This matter comes to
the Board of Veterans' Appeals (Board) from the Department of
Veterans Affairs (VA) Oakland Regional Office (RO) August 1993
rating decision which granted service connection for right ear
hearing loss (effective September 22, 1992, the date of receipt of
the claim), assigning it a noncompensable rating; by RO decision in
June 1998, service connection was established for bilateral hearing
loss (from September 22, 1992 to March 6, 1996, the disability was
assigned a noncompensable rating; on March 7, 1996, a 10 percent
rating was assigned). In June 1999, this matter was remanded to the
RO for further development of the evidence.

The claims file contains recent, written correspondence from the
veteran to the RO, which may be reasonably interpreted as a claim
of total disability rating based on individual unemployability due
to service-connected disability. In this regard, the Board must
review all issues reasonably raised from a liberal reading of the
veteran's correspondence. See Myers v. Derwinski, 1 Vet. App. 127
(1991). As this matter has not yet been adjudicated, it is not on
appeal, but remains pending and is referred back to the RO for
initial adjudication. Kandik v. Brown, 9 Vet. App. 434 (1996).
Where a claim has not yet been addressed by the RO, it is not in
appellate status, and the Board must refer, rather than remand the
claim. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

FINDINGS OF FACT

1. Prior to March 7, 1996, the veteran had level II hearing,
bilaterally.

2. Based on a pure tone threshold in the pertinent frequencies on
and after March 7, 1996, the veteran's right ear hearing acuity
average ranged from 56 to 64 decibels with speech recognition
ranging between 72 and 76 percent correct; the average of

2 -

his left ear hearing acuity ranged from 51 to 56 decibels with
speech recognition ranging between 68 and 76 percent correct.

CONCLUSIONS OF LAW

1. The schedular criteria for a compensable rating for bilateral
hearing loss prior to March 7, 1996 have not been met. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.85, Diagnostic Code 6100 (1998).

2. The schedular criteria for a rating in excess of 10 percent for
bilateral hearing loss on and after March 7, 1996 have not been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.85, 4.86, Diagnostic
Codes 6100, 6101.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of facts
pertinent to his claim. Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 3(a), 114 Stat. 2096 (2000), to be codified at
38 U.S.C.A. 5103A (formerly 38 U.S.C.A. 5107(a) (West 1991)).
Consistent with such duty, the Board remanded the claim of a rating
in excess of 10 percent for the service-connected bilateral hearing
loss in June 1999 for additional development of the evidence,
including a VA audiological examination. A review of the record
indicates that the development requested by the Board has been
completed, and that all available evidence pertinent to the claim
has been associated with the file. See Stegall v. West, 11 Vet.
App. 268 (1998). The examination reports obtained are thorough and
contain sufficient information to rate the veteran's disability in
accordance with the applicable rating criteria. See Massey v.
Brown, 7 Vet. App. 204 (1994). The Board is satisfied that the
veteran has been adequately assisted in the development of his
claim, and that there are no outstanding pertinent records which
the RO has not obtained or attempted to obtain.

3 - 

Disability ratings are based, as far as practicable, on average
impairment of earning capacity attributable to specific
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (2000). Generally,
the degrees of disability specified are considered adequate to
compensate for loss of working time from exacerbations or illnesses
proportionate to the severity of the several grades of disability.
38 C.F.R. 4.1. Consideration must be given to the ability of the
veteran to function under the ordinary conditions of daily life. 38
C.F.R. 4.10 (2000). If there is a question as to which of two
evaluations should apply, the higher rating is assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating is assigned. 38 C.F.R.
4.7 (2000).

In evaluating the severity of a particular disability, it is
essential to consider its history. 38 C.F.R. 4.1; Peyton v.
Derwinski, 1 Vet. App. 282 (1991). A claim placed in appellate
status by disagreement with the initial rating award and not yet
ultimately resolved is an original claim, as opposed to a new claim
for increase. Fenderson v. West, 12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has already
been established, a veteran's disagreement with an assigned rating
is a new claim for increase, based on facts different from a prior
final claim. Suttmann v. Brown, 5 Vet. App. 127, 136 (1993);
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). In such claims, the
present level of disability is- of primary concern; although a
review of the recorded history of a disability is required to make
a more accurate evaluation, past medical reports do not have
precedence over current findings. 38 C.F.R. 4.2 (2000); Francisco
v. Brown, 7 Vet. App. 55 (1994).

The veteran noted disagreement with the initial rating assigned his
bilateral hearing loss disability following the grant of service
connection, and perfected his appeal as to that issue; thus, the
propriety of the   from effective date of the award of service
connection (September 22, 1992) through to final resolution of the
issue is currently before the Board. Grantham v. Brown, 114 F.3d
1156 (1997); Fenderson, 12 Vet. App. 119. Separate disability
ratings may be assigned for separate periods

- 4 -

of time based on the facts found, a practice known as "staged"
ratings. Id. at 126. In this case, a 10 percent rating for the
service-connected bilateral hearing loss has been in effect since
March 7, 1996; prior thereto, the disability was assigned a
noncompensable rating. Accordingly, the Board must determine
whether the evidence establishes entitlement to a compensable
rating for the period September 22, 1992 (the effective date of the
award of service connection) to March 6, 1996, and to a rating in
excess of 10 percent since March 7, 1996.

During the pendency of this appeal, the rating criteria under which
diseases of the ear and other sense organs are rated were amended,
effective June 10, 1999. 38 C.F.R. 4.85 et seq. (64 Fed. Reg.
25,202-210). Consistent with Marcoux v. Brown, 10 Vet. App. 3,
(1996), holding that a liberalizing regulatory change during
pendency of a claim must be applied if it is more favorable to the
claimant, so long as the Secretary has not enjoined retroactive
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. App. 308,
313 (1991), the version of the criteria for diseases of the ear
most favorable to the veteran must be applied. However, even where
the intervening regulatory change results in a regulation that is
more favorable to the veteran, the effective date for an award of
increased rating under newly amended regulation may not be earlier
than the effective date of the Act or administrative issue (in this
case June 10, 1999). 38 U.S.C.A. 5110(g) (West 1991).

The evidence of record, including the veteran's service medical
records, post- service clinical and lay evidence, indicates that
his in-service noise exposure resulted in bilateral sensorineural
hearing loss. By letters submitted to the RO in support of his
claim, the veteran and his former employer indicated that he had
significant functional limitation due to hearing impairment in that
he was unable to engage in meaningful conversations with people on
the telephone and in person. His limitation due to impaired hearing
is confirmed by VA and private medical records from September 1992
to July 1999, documenting intermittent treatment for various
symptoms and impairment including bilateral hearing loss and other
impairment involving the ears (including recurrent pain and
drainage from both ears); the evidence indicates that he has been
wearing bilateral hearing aid.

- 5 -

On VA audiological examination in April 1993, auditory thresholds
at 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 30, 55, and 60
decibels, respectively, in the right ear (averaging 40 decibels),
and 20, 25, 50, and 60 decibels, respectively, on the left
(averaging 39 decibels); speech recognition ability was 84 percent
correct in the right ear, and 88 percent correct on the left.
Bilateral, mild sensorineural hearing loss was diagnosed.

On VA audiological examination on March 7, 1996, the veteran's
(bilateral) hearing acuity was noted to have deteriorated since the
last examination in April 1993. On examination, auditory thresholds
at 1,000, 2,000, 3,000, and 4,000 Hertz were 30, 50, 70, and 75
decibels, respectively, in the right ear (averaging 56 decibels),
and 40, 45, 65, and 75 decibels, respectively, on the left
(averaging 56 decibels); speech recognition ability was 76 percent
correct in the right ear, and 68 percent correct on the left.
Bilateral, moderately severe sensorineural hearing loss was
diagnosed.

On VA audiological examination in April 1997, noise-induced hearing
loss was diagnosed; an uninterpreted audiogram indicative of
hearing loss is also of record.

On VA audiological examination in February 1998, mild to severe
sensorineural hearing loss in the right ear, and moderate to severe
sensorineural hearing loss in the left ear were diagnosed. On
examination, auditory thresholds at 1,000, 2,000, 3,000, and 4,000
Hertz were 30, 60, 80, and 85 decibels, respectively, in the right
ear (averaging 64 decibels), and 45, 40, 65, and 70 decibels,
respectively, on the left (averaging 55 decibels); speech
recognition ability was 72 percent correct in the right ear, and 76
percent correct on the left.

On VA audiological examination in September 1999, the veteran
reported difficulty hearing and understanding people in essentially
any situation, noting that the greatest difficulty hearing was when
he was in a group of people; on examination, moderate to moderately
severe sensorineural hearing loss was diagnosed. Auditory
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 30, 60, 70,
and 75 decibels,

6 -

respectively, in the right ear (averaging 59 decibels), and 45, 40,
50, and 70 decibels, respectively, on the left (averaging 51
decibels); speech recognition ability was 76 percent correct in the
right ear, and 72 percent correct on the left.

As indicated above, the rating criteria under which diseases of the
ear are rated were amended during the pendency of this appeal,
effective June 10, 1999. Pursuant to the June 1999 remand, the RO
rated the veteran's claim under the "new" and "old" criteria for
rating service-connected hearing loss; the disability has been
rated noncompensable from September 22, 1992 (the date of award of
service connection) to March 6, 1996, and 10 percent on and after
March 7, 1996.

In this case, the defined purpose of the regulatory changes of the
criteria for rating service-connected hearing loss was a part of
the overall revision of the rating schedule based on medical
advances, etc., rather than representing liberalizing
interpretations of regulations; the purpose of the change was an
attempt to assure more equitable evaluations in a small number of
veterans with unusual patterns of hearing impairment. See 62 Fed.
Reg. 25,204 (May 11, 1999).

Impairment of auditory acuity is evaluated using the criteria in 38
C.F.R. 4.85. Assignment of disability ratings for hearing
impairment are derived by a mechanical application of the rating
schedule to the numeric designations assigned after audiometric
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345
(1992). Evaluations of bilateral hearing loss range from
noncompensable to 100 percent based on organic impairment of
hearing acuity is measured by the results of controlled speech
discrimination tests together with the average hearing threshold
level as measured by pure tone audiometry tests in frequencies of
1,000, 2,000-9 3,000, and 4,000 Hertz.

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes eleven
auditory acuity levels designated from level I for essentially
normal acuity through level XI for profound deafness. 38 C.F.R.
4.85 and Part 4.

7 -

When the pure tone threshold at each of the four specified
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels
or more, the rating specialist will determine the Roman numeral
designation for hearing impairment from either Table VI or Table
VIa, whichever results in the higher numeral. 38 C.F.R. 4.86(a)
(2000). When the pure tone threshold is 30 decibels or less at
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating
specialist will determine the Rom an numeral designation for
hearing impairment from either Table VI or Table VIa, whichever
results in the higher numeral. That numeral will then be elevated
to the next higher Roman numeral. 38 C.F.R. 4.86(b) (2000).

The Board observes that the veteran's hearing acuity is not shown
to have met, at any time, the definition of "unusual patterns of
hearing impairment" as identified in 38 C.F.R. 4.86(a) and (b), in
effect on and after June 10, 1999; thus, the aforementioned
regulatory amendment does not represent a liberalizing change in
this case.

Under VA schedular standards, the test results reported from the
April 1993 VA audiological examination reveals that the veteran's
hearing acuity was at level II, bilaterally. Level II hearing in
both ears warrants a noncompensable evaluation. 38 C.F.R. 4.85,
Diagnostic Code 6100. Consequently, entitlement to a rating greater
than 0 percent for his bilateral hearing loss, prior to March 7,
1996, is not established under the rating criteria. To be assigned
a higher evaluation under VA schedular standards, the average pure
tone thresholds and/or speech recognition scores would have to
reflect more significantly impaired hearing than is evident in the
most recent audiometric examination prior to March 7, 1996. His
claim must therefore be denied as the evidence of record does not
support a compensable rating for bilateral hearing loss prior to
March 7, 1996.

The audiometry results reported on VA audiological examination on
March 7, 1996, in February 1998, and September 1999, showed the
veteran's hearing acuity to be at the following levels,
respectively: level V hearing in the left ear and level IV

8 -

hearing on the right; level IV hearing in the left ear and level V
hearing on the right; and level V hearing in the left ear and level
IV hearing on the right. At no time did left or right ear hearing
impairment exceed level V, and level V hearing was never shown, at
the same time, in the left and right ear. Level V hearing in the
poorer ear and level IV hearing in the better ear warrants a 10
percent rating. 38 C.F.R. 4.85, Diagnostic Code 6101. Consequently,
entitlement to a rating greater than 10 percent for his bilateral
hearing loss on and after March 7, 1996 is not established. To be
assigned a higher evaluation under VA schedular standards, the
average pure tone thresholds and/or speech recognition scores would
have to reflect more significantly impaired hearing than is evident
in the aforementioned audiometric examinations.

By June 1999 remand, the Board requested the RO to consider
application of 38 C.F.R. 3.321(b)(1) to the veteran's increased
rating claim; however, as no evidence of an exceptional or unusual
disability picture was suggested on VA audiological examinations in
the recent years nor is one otherwise shown by the record, the RO
concluded that the June 1999 remand questions had been adequately
addressed. The Board is cognizant of the holding in Stegall, 11
Vet. App. 268, that a remand by the Board confers on the claimant,
as a matter of law, the right to compliance with the remand orders;
however, the Board believes that its June 1999 remand was fully
satisfied under the circumstances in this case as applicability of
38 C.F.R. 3.321(b)(1) is not evident. Cf Bagwell v. Brown, 9 Vet.
App. 337 (1996) (absent prejudice in the Board's consideration of
an extraschedular rating, a determination regarding such rating
does not mandate a remand). The Board stresses that the
preponderance of the evidence is against the veteran's increased
rating claim, and it presents no question as to which of two
evaluations should be applied. Thus, the provisions of 38 C.F.R.
4.7 are inapplicable in this case.

(CONTINUED ON NEXT PAGE)

9 -

ORDER

A compensable rating for bilateral hearing loss, prior to March 7,
1996, is denied.

A rating in excess of 10 percent for bilateral hearing loss, on and
after March 7, 1996, is denied.

J. F. Gough 
Veterans Law Judge 
Board of Veterans' Appeals

- 10 -



